DETAILED ACTION

Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





The  Amendment filed on April 27, 2022, has been entered. The substitute specification filed on April 27, 2022 has been received and entered.




Claim Disposition

Claims 1-19, 22, 29, 32, 35 and 38 have been cancelled. Claims  20-21, 23-28, 30-31, 33-34, 36-37 and 39 are pending. Claims 20-21, 24-25, 27-28 (in-part) are under examination. Claims 23, 26, 30-31, 33-34, 36-37 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to anon-elected invention, there being no allowable generic or linking claim. The elected claims will only be examined to the extent that they pertain to the elected subject matter and species. Applicant is reminded to place the correct status identifier with each claim, note that claims 23 and 26 are withdrawn from consideration. Applicant also stated in the response to the election the following, “In response to the further requirement for election of species, applicant hereby elects a fusion protein comprising one Ixodes ricinus salivary gland polypeptide (IrCPI), one human serum albumin polypeptide (HSA) and the linker (AP)i4. It is believed that at least claims 20-22, 24, 25 and 27-29 are readable on the elected species”. Thus, claims 23, 26 and 30 are ‘withdrawn and amended’.




 Claim Objection

4.	Claim 24 is objected to for the following informalities:
For clarity it is suggested that claim 24 is amended to spell out the acronym “AP”.
Appropriate correction is required.





Claim Rejections - 35 USC § 112 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 20-21, 24-25 and 27-28 are rejected under 35 U.S.C. 112(a) or 35
U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlIA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to “a fusion protein comprising at least one Ixodes ricinus salivary gland polypeptide having at least 75% sequence identity to SEQ ID NO: 1, at least one serum albumin polypeptide and at least one peptide linker…selected from Gly-rich, Ser-rich…Pro-rich….”. The invention as claimed encompasses a large variable genus of salivary gland polypeptide, albumin from any source and any linker and linker length from the Markush category (see claim 20). The invention as claimed is devoid of a structure-function correlation. No activity is provided for the claimed fusion protein, the claimed embodiment is to a fusion protein with increased half-life but does not recite an activity per se for the mutated fusion protein.
As no structure-function correlation is made and the claimed invention is directed to a large genus, the claimed invention is overly broad and not adequately described. The dependent claims recite human serum albumin and pro-rich linker, however, independent claim 20 needs to stand on its own and no activity is provided. 
The art generally recognizes that a single amino acid change can detrimentally affect the ‘structure-function’ relationship of a protein. Thus, the claimed invention is overly broad and devoid of an activity. The claimed invention is directed to a large variable genus of products that are not adequately described and no demonstration of possession of the large genus in the instant specification.
 The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of
such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. It is noted that the specification provides disclosure that the fusion protein can be used for treating or preventing thrombus formation and/or thrombus growth, cardiovascular diseases, neurological diseases, cancer and metastasis.
The claims are read in light of the specification; however, the limitations of the specification cannot be read into the claims.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7.	Claims 20-21, 24-25 and 27-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO00/77198 in view of WO2009/141382 (of record in the application).
The claimed invention is directed to a fusion protein comprising an Ixodes ricinus salivary gland polypeptide (IrCPl), especially fused to human serum albumin polypeptide as well as pharmaceutical compositions, medicaments and uses thereof for preventing thrombus formation and/or thrombus growth. The fusion proteins comprise different linkers preferably a rigid (AP), linker.
WO000/77198 discloses a protein expressed in the salivary glands of the Ixodes ricinus arthropod tick, which is similar to the human tissue factor inhibitor Pl-2 (see pages 42-43, SEQ ID NO: 7, of 86 amino acids in length). This protein can be produced as a fusion protein, especially to facilitate purification. It was produced as a GST-fusion or even, proposed to be fused to immunogenic proteins, which include keyhole limpet hemocyanin, serum albumin, bovine thyroglobulin, and soybean trypsin inhibitor (e.g.
page 21, lines 24-36). Preferred uses are as a therapeutic anticoagulant peptide (see the claims of WO00/77198, for example). The fusion protein structure is not fully taught by WO00/77198, however, is known in the art. WO2009/141382 discloses an antithrombotic protein from Ixodes ricinus, that is 100% identical to SEQ ID NO: 1 of the application over the whole length of 67 amino acids. The main uses are in thrombosis and coagulation (see for example, the claims and SEQ ID NO: 2). In Example 6, the half-life and thrombus formation in animal models of stasis-induced venous thrombosis was tested ((0050]-[0051]. The protein was produced as a GST-Ir-CPI fusion protein [0063]-[0064].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because WO00/77198 in view of WO2009/141382 teach the claimed invention of a fusion protein comprising Ixodes ricinus. One of ordinary skill in the art would be motivated to combine the teaching of the references because the primary reference provides the claimed fusion and the secondary reference provides the structure of the polypeptide which is an additional feature of the polypeptide that is a part of the fusion. Therefore, the claimed invention is prima facie obvious.




Response to Arguments
8.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections of record under 112, first paragraph and 103 remains for the reasons stated above and herein. The rejections have been altered to reflect modifications made to the claims.
Applicant  traverses the rejections of record stating that the “invention relates to novel fusion proteins having an increased circulatory half-life compared to an unfused Ir-CPI polypeptide”. It is also stated that “W00077198 discloses a protein from Ixodes ricinus that is similar to human tissue factor inhibitor PI-2 (pages 42-43), and that can be comprised in a fusion protein, including a fusion protein comprising GST or serum albumin (page 21, lines 24-36), and W02009141382 discloses the sequence of Ir-CPI (SEQ ID NO: 2), and its use for inhibiting coagulation and treating thrombosis (claims 13 and 14); a fusion protein comprising GST and Ir-CPI is also disclosed (paragraphs 0063 and 0064). Although WO00077198 discloses a Ixodes Ricinus protein fused with serum albumin, serum albumin is referred to as an immunogenic protein, and the fusion protein is used to facilitate the generation of antibodies directed against the Ixodes…”.
Applicant in their remarks calls the claimed fusion protein novel and then also state that the fusion protein is disclosed in the WO00077198 document. Applicant then proceeds to argue that although the fusion structure of the salivary gland polypeptide fused to serum albumin is known, it is only immunogenic and not used to increase the circulatory half-life. This argument is not persuasive because it is well established in the art that albumin as a fusion partner increases the circulatory half-life of therapeutic proteins. A fusion with albumin will inherently have that ability based on the fact that albumin is known in the art to have a longer half-life, is naturally occurring, abundant and considered in the art to be a hardy protein.  Thus, the feature of increasing the half-life of the salivary gland protein with albumin is within the skill of the ordinary artisan, since albumin has been a fusion partner imparting that ability well before the filing of the instant application (see for example, the Fleer et al. patent regarding the benefits of a fusion with albumin). Thus, the rejection remains.
Regarding the 112, first paragraph rejection, applicant argues that claim 20 has been amended to restrict the scope to a list of peptide linkers. This argument is not persuasive because the claimed invention is still directed to a broad genus claim with the recited ‘at least 75% sequence identity to SEQ ID NO:1” for the polypeptide and no specific albumin in the claim 1; no recited activity for the fusion protein, and the linkers are defined by categories that are still broad.
Applicant is reminded that the 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).  
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, the rejection remains and is final because applicant has not demonstrated possession of the large variable genus encompassed in the claims.




Conclusion

9.	No claims are presently allowable.


10.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652